 WILLIS SHAW FROZEN EXPRESS, INC.Willis Shaw Frozen Express,Inc.andGeneral Drivers& Helpers, Local 823, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Help-ers of America,Petitioner.Case 26-RC--4387February 28. 1974DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSPursuant to a Stipulation for Certification UponConsent Election, an election by secret mail ballotwas conducted between December 29, 1972, andFebruary 9, 1973, under the supervision of the ActingRegional Director for Region 26 among the employ-ees in the unit described below. Upon the conclusionof the election, the parties were furnished with a tallyof ballots which showed that of approximately 69eligible voters, 69 ballots were cast, of which 11 werefor the Petitioner, 17 were against the Petitioner, and41 were challenged. Thereafter, the Petitioner filedtimely objections to conduct affecting the results ofthe election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation and on March28, 1973, issued and duly served on the parties hisReport on Challenges and Objections in which herecommended that the objections be overruled, thatthe challenge to I ballot be sustained, and that thechallenges to 40 ballots be overruled. Thereafter, thePetitioner and the Employer filed timely exceptionsto the Regional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees within themeaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The following employees of the Employerconstitute a unit appropriate for the purposes ofiThe Union's exceptions take no specific exception to the RegionalDirector's findingthat its Objections1and 2 are without meritWe shalladopthis recommendations insofar asthey are unrelatedto our subsequent267collective bargaining within the meaning of Section9(b) of the Act:All systemwide regular and regular part-timeloader drivers, mechanics, and shopmen of WillisShaw Frozen Express, Inc., excluding all system-wide regular and regular part-time over-the-roaddirect employee drivers, all single owner-opera-torsof equipment leased to the Employer, allnonowners of equipment leased to the Employer,alloffice clerical employees, managerial employ-ees, guards, and supervisors as defined in the Act.5.The Board has considered the Regional Direc-tor's report, the Petitioner's and Employer's excep-tions and accompanying briefs, and the entire recordinthiscase,and makes the following findings:As noted, the Regional Director recommended that40 challenged ballots be opened and counted as theymay be determinative of the election. The Employerexcepts to the Regional Director's finding that thetwo employees who cast challenged ballots, CharlesL. Tillotson and Don Walters, had not abandonedtheirpositionswith the Employer. In our view,contrary to the Regional Director, a materialquestion of fact has been raised as to the eligibility ofthese two named voters and we shall order that thisquestion of eligibility be determined in the mannerherein set forth.As the remaining 38 challenged ballots may bedeterminative of the election, we shall direct that the38 ballots be opened and counted, and, if thechallenged ballots of Tillotson and Walters are thendeterminative, that the Regional Director conduct ahearing to determine their eligibility. If the Unionreceives a majority of the ballots cast, either upon theopening of the 38 challenged ballots or as a result ofresolving the remaining two challenged ballots, weshalldirect that the Regional Director issue anappropriate certification. If, however, it is deter-mined at either of these stages of the proceeding thatthe Petitioner cannot receive a majority of the ballotscast,we shall direct that the election be set aside anda second election be conducted for the reasonsdescribed below.The Regional Director found no merit in Petition-er'sObjections 3 and 4, and recommended that theybe overruled.' We do not agree.After the commencement of the Petitioner's organ-izing campaign, a series of abhorrent acts werecommitted which the Regional Director determinedcould not be considered because they occurred priorto the filing of the petition herein.2 In the ordinaryfindings as to Petitioner's Objections 3 and 42The Ideal Electricand ManufacturingCompany,134 NLRB 1275209 NLRB No. 11 268DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of events, we would agree with the RegionalDirector,unlesswe found that an election wasconducted in the face of an often violent andemotion-filled strike and in an atmosphere ofconfusion, violence, and threats of violence whichmight be expected to generate anxiety and fear ofreprisal, thus rendering impossible a rational, un-coerced expression of a choice as to bargainingrepresentative. It is, in our opinion, immaterialwhether the Employer or the Petitioner committedthe acts and whether or not the commitment of suchacts could be probatively attributed to either theEmployer or the Petitioner. The question before usis:Did the acts alleged make a free electionimpossible?Although certain acts were committedduring the crucial period, there were acts found tohave been committed prior to the filing of thepetition and also after the voting. These facts mustbe considered to create an understanding as to whythe election must be set aside.] Further, it is withinthe province of the Board to set an election aside inorder to protect the basic values of the Act, eventhough all the conduct occurred before the petitionwas filed.4The Petitioner, in its objections, alleged certain actsand, based on the findings of the Regional Director,we conclude that these acts destroyed the conditionsnecessary for a fair and free election. Among thematters alleged by the Petitioner are the following:(1)On October 30, 1972, the Employer's gateman,Frank Oliver, who the Petitioner contends was aguard, allegedly stabbed Union Organizer LloydRandolph,who was picketing in front of theEmployer's premises. Oliver was arrested, chargedwith "assault with intent to kill," and was awaitingtrial at the time of the Regional Director's investiga-tion. (2) On November 6, 1972, two strikers, whilepicketing, were passed by an Employer's truck drivenby an unknown driver. The unknown driver made aderogatory finger sign to the pickets, whereuponGreenlee, one of the pickets, returned the sign. Thetruck stopped and the unknown driver assaultedGreenlee while the Employer's regular driver, Allen,stood by. Greenlee reported the incident to the policeand swore out a warrant for the arrest of Allen whohas not been located, and the warrantisstilloutstanding. (3) In October 1972, while strikingemployees were picketing the Employer's truck at theCampbell Soup Co. plant in Fayettesville, Arkansas,the Employer's truckdriver, Ollie Presson, allegedlydisplayed a sawed-off shotgun to the pickets, who3UniversalManufacturing Corporation of Mississippi,156 NLRB 1459,14601.Automotive ControlsCorp,165 NLRB 450, 4624Weather Seal Incorporated161 NLRB 1226,1228-295We particularly note that all of the above-described conduct appearsto have been directed at the Union's organizing affectsreported the matter to the sheriff's department. Thesheriff arrested Presson on his return to the Employ-er'splant and confiscated the gun. Presson wascharged with carrying concealed weapons, failed toappear at his trial, and was fined the amount of hisposted bond ($114). (4) On December 9, 1972, someunidentified person(s) fired shots near the picket linewhich dispersed the pickets.While the Employer'sguard reported the shooting to the sheriff's office andaccused the pickets, the sheriff found on hisinvestigation that a camping trailer used by theUnion which was located across from the Employer'splant entrance had been hit by six projectiles that leftfive indentations in the Union's trailer. (5) Anothershooting incident occurred in the early morning ofJanuary 27, 1973, while no pickets were on duty.Four unidentified persons drove up to the aforemen-tioned picket trailer and inflicted substantial damageto it. The Employer's guard noticed the incident andreported it to the sheriff's office, but the sheriff'soffice was unable to identify the four attackers. (6) InJanuary 1973, Lavalle Lee, a nonstriking driver,allegedly assaulted union adherent Robert Wentz.Several union adherents subdued Lee and then lethim go. Wentz filed assault charges against Lee whoposted bond and was awaiting trial at the time of theinvestigation.The Employer and nonstriking employees havefiled complaints alleging damage to property andequipment by unknown persons. No arrests havebeen made as to these alleged incidents.It is apparent that the election was held in a generalatmosphere of confusion, acts of violence, andthreats of violence, such as may be expected togenerate anxiety and fear of reprisal, and to renderimpossible a rational, uncoerced choice of a bargain-ing representatives As we stated previously herein, itisnot material that fear and disorder may have beencreated by individual employees or nonemployeesand that their conduct cannot probatively be chargedeither to the Employer or the Union; the ultimatefact is that such conditions existed and that a fairelection was thereby rendered impossible.7We do not agree with our dissenting colleague thatsince there was such "deplorable conduct" precedingthe election that the only remedy is to order a newelection.While, as we have previously stated, we areunable to determine from the record to which of theparties the "deplorable conduct" can be attributed, itisperfectly clear that the acts complained of weredirected against the Union's organization campaign6Poinsett Lumber and ManufacturingCompany,116 NLRB 1732;TheFalmouthCompany,114 NLRB 896,Diamond StatePoultry Co, Inc,107NLRB 3.rDiamond StatePoultry Co,Inc, supra. WILLIS SHAW FROZEN EXPRESS, INC.in toto.We do not believe that in the circumstancesof this case that the Union having been the victim ofthe "deplorable conduct" should be forced to asecond election, except in the manner we haveprovided. In our opinion, to ignore the implicationsof such "deplorable acts" and to assure success to theperpetrators of such acts by merely ordering asecond election undermines rather than supports thepurpose of the Act. This Board has consistentlytaken the view that wrongdoers cannot be thebeneficiaries to their wrongdoing irrespective of whothe wrongdoers were.Accordingly, finding as we do that the election washeld in an atmosphere not conducive to freedom ofchoice, we shall, in the event that the opening of thechallenged ballots does not result in a determinationfavorable to the Union,8 set the election conductedbetween December 29, 1972, and February 9, 1973,aside and order a new election.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the RegionalDirector for Region 26 shall, pursuant to the Board'sRules and Regulations, Series 8, as amended, within10 days from the date of this Decision, Order, andDirection of Second Election, open and count theballots of Tommy L. Baker, James F. Boling, Billy J.Goodman, Eddie Roso, Dale R. Taylor, Donald E.Thacker,Leo F. Sheehan, Francis C. Pianalto,DonaldA.Oneal,WylieL.Henry, Larry D.Henderson, Dennis R. Henderson, Bruce L. Hall,Arthur Dorey, Jr., Robert J. Gordon II, David E.Fletcher,Michael Della Rosa, Vernon W. Dalton,Lee L. Collins, Howard D. Wilhite, Thomas L.Whittle, Robert F. Wentz, William E. Tabor, Troy E.Six,BillyM. Greenlee, Archie B. Poplin, BobbyNubbie,GeraldD.Meeks, Jerry A. Ledbetter,Jimmy R. Holmes, Edward G. Hoepfner, Garry M.Hodges, Vance L. Harp, Keith L. Greenlee, DonaldR. Greenlee, Arthur D. Cornelison, Virgil W. Clark,and James R. Wentz, and prepare and cause to beserved on the parties a revised tally of ballots,including therein the count of the above-mentionedballots.In the event that the ballots of Charles L. Tillotsonand Don Walters are sufficient in number to affectthe results, as shown by the revised tally of ballots,the Regional Director is hereby ordered to conduct ahearing, for the purpose of receiving evidence toresolve the issues raised by the said challenges,269before a Hearing Officer to be designated by the saidRegional Director.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of credibilityof witnesses, findings of fact, and recommendationsto the Board as to the disposition of the challenges.Within the time prescribed by the Board's Rules andRegulations, any party may file with the Board inWashington, D.C., eight copies of exceptions thereto.Immediately upon filing of such exceptions, the partyfiling the same shall serve a copy thereof on the otherparty and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwilladopt the recommendations of the HearingOfficer.IT IS FURTHER ORDERED that the proceeding beremanded to the Regional Director for Region 26 forthe purpose of arranging such hearing, if necessary,and that the said Regional Director be, and hehereby is, authorized to issue notice thereof.In the event the Petitioner, either upon countingthe 38 challenged ballots or upon resolution and/orcounting of the two remaining ballots, has received amajority of the valid ballots cast, the RegionalDirector shall issue the appropriate certification inaccordance with the Board's Rules and Regulations.However, in the event the revised tally of ballotsshows that the Petitioner has not and cannot receiveamajority of the valid ballots cast, the followingDirection of Second Election shall be applicable.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 26 for the purpose of conductingsuch investigation.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]CHAIRMAN MILLER, dissenting:The majority finds, and I agree, that this electionwas held in an atmosphere of "confusion, acts ofviolence, and threats of violence" such as "to renderimpossible a rational, uncoerced choice" by theemployees. I also agree that it is not possible todetermine, on the record before us, to which party, ifeither, this deplorable conduct is to be attributed.Under such circumstances, a new election must beconducted, no matter how the tally of ballots mayhave come out in this clearly invalid election.Iwould so order.8We make this decision on the basis that the facts,as found, do notclearly define any culpability on the part of the Petitioner union